People v Booker (2017 NY Slip Op 01379)





People v Booker


2017 NY Slip Op 01379


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2015-01736
 (Ind. No. 0728/14)

[*1]The People of the State of New York, respondent,
vMessiah D. Booker, appellant.


Laurette Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Karla Lato of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Hudson, J.), rendered January 9, 2015, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the County Court should have permitted him to withdraw his plea of guilty or, in the alternative, granted him an adjournment, based on an alleged issue regarding the amount of credit he was to receive for time served in connection with the negotiated sentence, is without merit (see People v Sampson, 30 AD3d 623).
CHAMBERS, J.P., HALL, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court